Case 3:16-md-02750-BRM-LHG Document 321 Filed 01/13/20 Page 1 of 1 PagelD: 1509

DrinkerBiddle&Reath Michael C. Zogby
Lote

Loar Chive

64) Campus Dnve
Llorham Park, N]
7932-17

973-549-7100)
97 3-300-9B31 fax
wwww.donkerbiddle.com

A Dehtuvre Usatifed
Liability Partnership

CALIFORNIA
CONNECTICUT
DELAWARE
HLINOTS

NEW JERSEY
NEWYORK
PENNSYLVANIA
TEXAS

WASIUNGFON DAC,

Anda fi daseph
Parner respomsthle for
Phiri Park Oftice

Lstablished 1849

 

973-549-7209 Direct
973-360-9831 Tax
Michael. Zogby@dbr.com

January 10, 2020

VIA ECF

Hon. Brian R. Martinotti, U.S.D_J.

United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, NJ 07101

Re: In Re: Invokana (Canagliflozin) Products Liability Litigation,
MDL No. 2750
Master Docket No. 3:16-md-2750

Dear Judge Martinotti:

On behalf of the parties, we write to respectfully request that the case management
conference presently scheduled for next Thursday, January 16, 2020 at 11:00 a.m., be
adjourned until Thursday, March 5, 2020 at 11:00 a.m., with Lead and Liaison Counsel
only to appear at 10:00 a.m. Lead and Liaison Counsel for the Plaintiffs and for the
Defendants have confirmed their availability for a conference on March 5.

We thank Your Honor for your continued time and attention to this matter.
Respectfully submitted,

DRINKER BIDDLE & REATH LLP

si! Michael C. Zogby
Michael C. Zogby

ce: All Counsel of Record (via ECF)

It Is so ordered this: e day

 
